DISIYIISS; Opinion tiled September 20. 2012




                                                  In The
                                   (!nitrt nf 5\ppca1
                           FiftI! Otqtrirt tf 1Jrxwi tt 1a11a
                                           No. 05-12-00910-CV


                                          QAIM AL!, Appellant

                                                    V.

                                CLASSIC STAR GROUP, L.P., Appellee


                         On Appeal from the 162nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-10-06770


                                  MEMORANDUM OPINION
                                Before Justices Morris, Francis, and Murphy
                                         Opinion By Justice Morris

        By letter dated July 31, 2012, the Court questioned its jurisdiction over the appeal.

Specifically, we questioned whether the judgment was final. We instructed appellant to file, within

ten days. a jurisdictional brief explaining how this Court has jurisdiction over the appeal and gave

appellee an opportunity to respond. We cautioned appellant that failure to file a jurisdictional brief

may result in dismissal of the appeal without further notice. As of today’s date, appellant has not

filed a jurisdictional brief.

        Generally, appeals may be taken only from final judgments. See Lehmann v. HarCon Coip.

39 S.W.3d 191. 195 (Tex. 2001). Ajudgment is final if it disposes of all pending parties and claims.

Id. Orders that do not dispose of all pending parties and claims are interlocutory and, subject to a
lew exceptions, unappealable until a final judgment is rendered. id.

       Appellee asserted claims against appellant and Flasan Merchant. Appellant is appealing the

trial court’s order granting summary judgment signed on March 6, 2012. In that order, the trial court

granted appel lee’s motion lr summary judgment with respect to appellant only. Appel lee’s claims

against Hasan Merchant remain pending and, thus, there is no appealable final judgment.

Accordingly, we dismiss the appeal for want ofjurisdiction. See TEx. R. App. P. 42.3(a).



                                                                                -




                                                       JOSEP1-l B MORRIS
                                                     flJST1CE

120910F.P05
                                    (Cniirt ru     Aptira1i
                        ftI! Jitrirt tif cxa at Ja1Ia
                                          JUDGMENT
QAIM ALL Appellant                                    Appeal from the 1 62nd Judicial District Court
                                                      of Dallas County. Texas. (TrCt.No. DC-b
No. 05-12009l0-CV             V.                      06770).
                                                      Opinion delivered h Justice Morris. Justices
CLASSIC STAR GROUP, LP.. /\ppellee                    Francis and M urphy. participating.




       Based on the Courts opinion   of   this date, the appeal is DISMISSEI).

       it is ORDERED that appellee, Classic Star Group, L.P., recover its costs of the appeal from
appellant, Qaim Au.



Judgment entered September 20. 201 2.




                                                      IOSUPH B MORRIS
                                              C)JSf1CE